Breitel, J. (concurring).
I concur to affirm for the reason stated in the opinion for the majority. I am unable, however, to agree to the telescoping of what are now pretrial hearings into the main trial. It will likely impinge on the existing constitutional rights of defendants in limiting their opportunity to testify at the one and not at the other, and in depriving them of the opportunity to plan for the trial of the main case. In the long run, too, it” will impair the prosecution side of the case by not giving the prosecutor advance notice of what evidence he can rely on and what he cannot rely on. With double jeopardy principles as a hurdle the risk to prosecutions may be further increased. Nor with all the likelihoods of showing prejudicial effect on the defense and dislocation of the prosecutor’s preparation do I foresee any significant saving of time. Disregarded entirely is the opportunity of the prosecution to appeal before trial from adverse determinations on exclusions of evidence.